Adams, P. J. :
In entering upon a review of this case it is proper that due consideration should be given to two important circumstances, one of which is that the plaintiff was nonsuited at the Trial Term, and the other is that the exceptions were ordered here in the first instance. The first of these circumstances requires this court to treat all controverted facts as established in favOr of the plaintiff, who is likewise entitled to the most favorable inferences to be deduced from the evidence (Higgins v. Eagleton, 155 N. Y. 466), while the second warrants the assumption that the trial court entertained some doubt as to the correctness of .its rulings. (Wall v. Jones, 18 N. Y. Supp. 674.)
The learned trial justice, in granting the defendant’s motion for a nonsuit, stated that in his view of the case the evidence failed to establish any negligence upon the part of the defendant, and that the risk of injury from falling bricks was one which the plaintiff assumed when lie entered the defendant’s service.
After a careful and critical examination of the facts of this case, in the light of the first of the rules to which reference has just been made, we find ourselves unable to yield assent to either of these propositions, but, on the contrary, we think that as to each of them a question of fact was presented which should have been submitted to the jury.
The law is now too well settled in this State to require the cita*580tion of authorities in support .of the proposition that, as between master and servant, the former is bound to exercise a proper degree of care in providing a reasonably safe place in which the latter may perform the duties required of him. Can it be said that such provision was made in the present instance ?
It was made to appear beyond all question that ¡the taking down of the walls of the building in question was attended with more or less danger to such employees as were at work on the lower floors. One witness testified that pieces of brick and other material occasionally fell where he was at work at the mortar box, in consequence of which he complained to William H. Carter, one of the members -of the defendant corporation, only a day or two before the accident ;and asked to be put in a safer place. Another ¡said that, on the forenoon of the day the plaintiff was injured, he saw a part of a brick fall, and that prior to that he had seen bricks fall on at least one or two occasions. Indeed, from the very nature of the business in which the defendant was engaged, it would have been quite remarkable if more or less bricks and other material had not fallen in the course of their removal from the walls, and that it was a falling brick which struck and injured the plaintiff is positively asserted by a co-employee who witnessed the occurrence. This being the situation, what, if any, protection was provided for such of the defendant’s employees as were required to work in the cellar or on the ground floor %
It was not shown that the platform of flooring placed in the center of the building covered the entire space or extended up to the walls. One of the plaintiff’s- witnesses, it is true, testified that the mortar box was so located that when he looked up -he sa# the platform or scaffolding over him, but the plaintiff stated in the most positive manner that when he was at work sifting sand he could look up and see the sky, and that “ there was no covering there at all.” In this he was corroborated by the witness Polanowski, and also to a certain extent by the undisputed fact that bricks did fall where these men were at work.
In these circumstances we fail to see why the case is not in all its circumstances as thus far detailed signally parallel to that of Ford v. Lyons (41 Hun, 512) where it was held that there wns evidence from which it could reasonably be concluded that the defendant *581had been negligent in not providing a proper covering for the protection of his men who were required to render services in the cellar of the building which was in process of construction.
But, it is insisted, the plaintiff would not have been injured had he remained at work under the stage, where he was placed by the defendant, and this, it is further argued, furnishes a distinguishing feature which relieves the case from the rule laid down in Ford v. Lyons. This contention certainly possesses the merit of ingenuity, but it is not entirely convincing. It seems that it was a part of the plaintiff’s duty to wheel the sand he was digging over to the sand sifter and while, strictly speaking, he was possibly under no obligation to sift the sand at the request of the mortarman, we are not prepared to say that his doing so relieved the defendant from the responsibility of furnishing him a reasonably' safe place in which to do that work, especially as it appears that while thus engaged one of the members of the defendant corporation was present and, so far as the evidence discloses, raised no objection. It is not to be denied that there are several cases cited upon the defendant’s brief which, at first glance, appear to be in conflict with Ford v. Lyons, and those to which our attention is more particularly directed are Wall v. Jones (supra) and Van Orden v. Acken (28 App. Div. 160). In the former case the decision sustaining the direction of a verdict for the defendant was placed upon the ground that there was absolutely no evidence to show that the falling of the brick which caused the death of the plaintiff’s intestate was the result of any negligence upon the part of the defendant, and for this reason it was thought by the court unnecessary “ to discuss the question as to whether, under any circumstances, the plaintiff could recover; ” while in the latter case it was made to appear that ample planking or covering had been provided for the protection of laborers at work upon the lower floor and that the brick which caused the injury complained of fell through a well hole in the flooring, which was left open for the accommodation of a ladder by means' of which workmen were enabled to pass from one floor to another. The case consequently presented “ simply the feature of the fall of the brick and the injury to the plaintiff, without any further evidence that would indicate negligence on the part of the defendant.”
Manifestly, therefore, the apparent conflict between these several *582decisions is due, not so much to the adoption of opposing principles, as to the application of one general principle to differing facts ; and when we recall the rule which has been so repeatedly affirmed in-negligence actions, that each case must necessarily depend upon its own peculiar facts, .the difficulty which might otherwise attend any attempt to reconcile decisions which appear to be antagonistic to each other is in a large measure removed.
As already intimated, the case of Ford v. Lyons is so similar in all its distinctive features to the one now under review that we do not feel inclined to disregard its authoritative force só far as the question of the defendant’s negligence is concerned.
As regards the question of assumed risk but little need be said. A servant ordinarily assumes only such risks as are obviously incidental to the business in which he is engaged, and even as to these it is the duty of the. master to protect his servant in all cases where danger can be avoided or mitigated by the exercise of reasonable care. (McGovern v. Central Vermont R. R. Co., 123 N. Y. 280; Ford v. Lake Shore & M. S. R. Co., 124 id. 493; Felice v. N. Y. C. & H. R. R. R. Co., 14 App. Div. 345.)
In the present case the plaintiff testified that he had seen no bricks or other material falling from the upper walls prior to the time when he received his injury, while upon the other hand there was evidence tending to show that the defendant’s attention was expressly called to the fact that the place where the mortar box and sand sifter were located was a dangerous one, presumably from this very cause, and it is contended that this danger could have been obviated by extending the temporary flooring nearer to the walls of the building. Whether, therefore, under the circumstances of this case, it was the duty of the master to make such provision, or whether the plaintiff, with knowledge that the defendant had neglected to take proper precautions to protect him from just such an accident as the one of which he complains, saw fit to remain in its service, were questions which, within the rule applicable to the doctrine of assumed risks, ought in our opinion to have been submitted to the jury.
We conclude, therefore, that as the evidence stood at the close of the plaintiff’s case, it was error to grant a nonsuit; and it consequently follows that a new trial should be granted.
*583Exceptions sustained and motion for a new trial granted, with costs to the plaintiff to abide event.
All concurred.
Plaintiff’s exceptions sustained and motion for a new trial granted, with costs to plaintiff to abide event.